Citation Nr: 0728785	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  06-25 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for "acrosydesis" of 
the knee joints.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for onychomycosis of 
the middle finger of the left hand.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

5.  Entitlement to service connection for onychomycosis of 
the middle finger of the left hand.

6.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to June 1955 
and from August 1956 to November 1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 RO decision that denied service 
connection for a right knee disability (torn lateral and 
medial meniscus of the right knee with degenerative joint 
disease) and that denied applications to reopen claims for 
service connection for the three other conditions listed in 
the caption.  The veteran testified before the Board on May 
10, 2007.  At the hearing, it was agreed to leave the record 
open for sixty days to provide an opportunity for additional 
evidence to be submitted.  It appears that the claims folder 
may have been sent to the Board on or about July 3, 2007, 
approximately 53 days after the hearing.  In view of the 
dispositions entered in this decision, the matter does not 
require further action at this juncture.

The reopened claims for service connection for onychomycosis 
of the third finger of the left hand and for hypertension are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.



FINDINGS OF FACT

1.  In May 2007, the veteran withdrew his appeal of the claim 
for service connection for a right knee disability.

2.  In May 2007, the veteran withdrew his appeal of the 
application to reopen the claim for service connection for 
"acrosydesis" of the knee joints.  

3.  The April 1985 RO decision that denied service connection 
for onychomycosis of the third finger of the left hand and 
for hypertension is final.

4.  The evidence received since the April 1985 denial of 
service connection for onychomycosis of the third finger of 
the left hand and for hypertension is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims, and it raises a reasonable 
possibility of substantiating the claims. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim 
for service connection for a right knee disability have been 
met.  38 U.S.C.A. §§ 511, 7105(b)(2) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).

2.  The criteria for withdrawal of the appeal of the 
application to reopen the claim for service connection for 
"acrosydesis" of the knee joints have been met.  
38 U.S.C.A. §§ 511, 7105(b)(2) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2006).

3.  Evidence received since the RO's April 1985 decision is 
new and material, and the claim for service connection for 
onychomycosis of the third finger of the left hand is 
reopened.  38 U.S.C.A. §§ 1110, 1137, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 3.303, 3.304, 20.1103 (2006).

4.  Evidence received since the RO's April 1985 decision is 
new and material, and the claim for service connection for 
hypertension is reopened.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
3.303, 3.304, 3.307, 3.309, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissed appeals

The Board must dismiss the claim for service connection for a 
right knee disability and the application to reopen the claim 
for service connection for acrosydesis of the knee joints.

The VA Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a) (West 2002).  All questions in a matter 
which are subject to decision by the Secretary under 38 
U.S.C.A. § 511(a) shall be subject to one review on appeal to 
the Secretary.  Final decisions on such appeals shall be made 
by the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a) (West 2002).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.  In addition, a substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  Such withdrawal of a substantive appeal 
must be on the record at a hearing; otherwise, it must be in 
writing.  38 C.F.R. § 20.204(a).

In this case, the veteran specifically withdrew his appeal of 
these two issues at the May 2007 Board hearing.  

Thus, there remain no allegations of errors of fact or law 
for appellate consideration as to this issue, and the Board 
does not have jurisdiction to review the appeal.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).  The Board therefore has no jurisdiction to review 
this issue.  Accordingly, the Board dismisses this issue.

Applications to reopen service connection claims

The veteran also seeks to reopen previously and finally 
denied claims for service connection for hypertension and for 
onychomycosis of the third finger of the left hand.

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in January 2004; a rating decision 
in June 2004; and a statement of the case in June 2006.  The 
January 2004 letter preceded the initial RO adjudication 
(June 2004), and it essentially complied with VA's 
notification duties regarding service connection claims.  The 
above documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the RO's 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that even if 
there is any defect with regard to the timing or content of 
any notice sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication by the RO subsequent to receipt of the required 
notice.  VA effectively complied with all of the required 
elements under VA's duty to notify claimants prior to the 
last adjudication here (the June 2006 statement of the case).  

However, the January 2004 RO notice letter did not comply 
with additional requirements governing applications to reopen 
service connection claims (regarding hypertension and 
onychomycosis of the third finger of the left hand).  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006) (VA must notify a 
claimant of the evidence and information needed to reopen a 
claim, and VA must notify the claimant of the evidence and 
information needed to establish entitlement to the underlying 
claim for the benefit sought by the claimant).  But for the 
reasons discussed below, the Board finds that this defect in 
notice and timing of notice is harmless.  

Despite the lack of compliance with the notice requirements 
of Kent, there has been no prejudice to the appellant in the 
essential fairness of the adjudication.  The appellant has 
been apprised of the need for any evidence in his possession, 
and he has not identified any additional evidence that might 
be useful with respect to his claim.  Moreover, any error in 
VA's notice to the appellant (which is initially presumed to 
be prejudicial) is in fact harmless.  See Sanders v. 
Nicholson, 487 F.3d. 881 (Fed. Cir. 2007) (burden is on VA to 
show that error in notice was not prejudicial).  Any 
defective notice has not prejudiced the appellant in the 
essential fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd in part, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), and aff'd, Dingess v. Nicholson, 2007 WL 
1686737 (C. A. Fed. Cir. June 5, 2007) (not selected for 
publication No. 2006-7247, 2006-7312); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Indeed, the veteran has expressed an understanding of the 
evidentiary responsibilities by obtaining a statement from a 
treating doctor.  And most importantly, the Board's decision 
to reopen these claims has essentially rendered moot the 
question of compliance with notice of the evidentiary 
requirements governing applications to reopen claims under 
Kent.

In March 2006, the RO also advised the veteran of the bases 
for assigning disability ratings and effective dates.  See 
Dingess/Hartman, supra.  

Also, VA has obtained all relevant, identified, relevant, and 
available evidence needed for adjudication of the claims and 
has notified the appellant of any evidence that could not be 
obtained.  VA has obtained all available, relevant medical 
records. Thus, VA satisfied both the notice and duty to 
assist provisions of the law.  

In April 1985, the RO denied service connection for 
hypertension and for onychomycosis of the third finger of the 
left hand.  VA notified the veteran of this decision, but he 
did not appeal the decision in a timely fashion.  Thus, this 
decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

A prior final decision can be reopened with new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In 
December 2003, the veteran filed an application to reopen the 
claims for service connection for hypertension and for 
onychomycosis of the third finger of the left hand.

For claims submitted after August 2001, such as this claim, 
"new and material evidence" is defined as evidence that is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim that is 
sought to be reopened, which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156 (a); see also 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the final 
RO decision in April 1985 in light of all of the evidence of 
record.  Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  The 
Board presumes the credibility of new evidence in analyzing 
the threshold issue of whether new and material evidence has 
been submitted to reopen a claim.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board must first address the issue of new and material 
evidence because it determines the Board's jurisdiction to 
reach the underlying claim and to adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  If new and material evidence has not been received, 
the analysis ends, and what the RO's determinations in the 
rating decisions on appeal are not controlling.  Further 
analysis, beyond the evaluation of whether the evidence 
submitted in the effort to reopen is new and material, is 
neither required nor permitted.  Barnett, 83 F.3d at 1383-84.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  

Since these claims involve service connection, those laws are 
relevant to the determination of whether or not "new and 
material evidence" has been received.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  
In addition, hypertension is presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for a claimed disorder requires (1) 
medical evidence of current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. See Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997).  This determination is based 
on analysis of all the evidence of record and evaluation of 
its credibility and probative value.  Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 C.F.R. § 
3.102 (2006).

1.  Onychomycosis of the middle finger of the left hand

In its April 1985 decision, the RO denied service connection 
for onychomycosis of the third finger of the left hand, but 
without any discussion.  At the time of this decision, the 
evidence included the veteran's service medical records and a 
February 1985 VA examination. The VA examination diagnosed 
onychomycosis of the third finger of the left hand; the 
examining VA doctor noted that the particular fingernail was 
"markedly deformed," with a history of a crab bite and 
treatment with a salve.

Since the April 1985 RO decision, the newly received evidence 
on this issue consists of the veteran's statements and 
testimony.

At the May 2007 hearing, the veteran testified that his left 
hand middle finger onychomycosis had persisted to the present 
day, albeit without functional impairment.  The veteran is 
certainly competent to describe physically observable 
conditions.  See Harvey v. Brown, 6 Vet. App. 390 (1994); 
Falzone v. Brown, 8 Vet. App. 398 (1995).  Based on the 
veteran's testimony about the continuity of symptoms 
involving his left hand middle finger from service to the 
present day, the Board concludes that new and material 
evidence has been received to reopen this claim.

2.  Hypertension

In its April 1985 decision, the RO denied service connection 
for hypertension, based in part on the lack of a current 
hypertension diagnosis and the absence of in-service evidence 
of hypertension.  At the time of this decision, the evidence 
included the veteran's service medical records and a February 
1985 VA examination. The VA examination diagnosed "possible 
hypertension."  The examining VA doctor commented that she 
had not found evidence of elevated blood pressure readings in 
the claims file, but she also noted the presence of mildly 
elevated blood pressure on one recent reading.    

Since the April 1985 RO decision, the newly received evidence 
includes the veteran's statements and testimony, as well as a 
non-VA doctor's letter.  

In the newly received August 2006 letter, a non-VA doctor 
(Victorya Khary, M.D.) wrote that all of the veteran's blood 
pressure readings from September and October 1975 had been 
elevated.  She indicated that normal blood pressure is less 
than 140/90 and ideally less than 130/80, but that the 
reviewed blood pressure readings had been 152/102, 148/102, 
158/98, 150/102, 140/98, 150/98, and 142/102.

The Board finds that Dr. Khary's letter, which interpreted 
blood pressure readings as elevated, constitutes sufficient 
new and material evidence to reopen the claim for service 
connection for hypertension.


ORDER

1.  The appeal of the claim for service connection for a 
right knee disability is dismissed.

2.  The appeal of the application to reopen the claim for 
service connection for "acrosydesis" of the knee joints is 
dismissed.

3.  The claim for service connection for onychomycosis of the 
third finger of the left hand is reopened, and to this extent 
only, the appeal is granted.

4.  The claim for service connection for hypertension is 
reopened, and to this extent only, the appeal is granted.
  

REMAND

Having reopened the claims for service connection for 
onychomycosis of the third finger of the left hand and for 
hypertension, the Board now remands these issues for 
additional development.

With regard to the hypertension claim, the veteran has 
maintained that he was prescribed hypertension medication 
within one year after his separation from service in November 
1983.  The claims file indicates that the RO requested 
information from the Portland, Oregon, VA Medical Center, and 
that a response would be forthcoming.  However, those records 
are not in the claims file.

In addition, an examination would be helpful in assessing 
whether the veteran's currently diagnosed hypertension is 
related to the elevated blood pressure readings over a period 
of several weeks in 1975 and whether those blood pressure 
readings constituted hypertension.

With regard to the onychomycosis claim, the veteran has 
testified that this condition is present and observable on 
the middle finger of his left hand at the present time.  An 
examination would be helpful in diagnosing any current 
condition involving the middle finger of the left hand. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all medical 
records for the veteran, including 
progress notes and prescription 
records, from the Portland, Oregon, VA 
Medical Center from 1983 to 2000.

2.  Schedule the veteran for an 
examination to assess the current 
nature of any hypertension and 
onychomycosis of the third finger of 
the left hand.  Provide the claims 
folder to the examiner(s).

-- Regarding hypertension, the 
examiner should discuss whether 
the blood pressure readings in 
September and October 1975 
constituted hypertension and 
whether any current 
hypertension is related to the 
veteran's service.

-- Regarding onychomycosis of 
the third finger of the left 
hand, the examiner should 
describe the current state of 
this particular digit and 
should discuss whether any 
currently diagnosed condition 
of the third finger of the left 
hand is related to the 1985 
diagnosis of onychomycosis.

3.  Then, readjudicate the reopened 
claims for service connection for 
onychomycosis of the third finger of the 
left hand and for hypertension.  If 
either decision remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond.  
Then, return the case to the Board for 
its review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claims 
must be treated expeditiously.  Claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


